Citation Nr: 1750676	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left wrist fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) form an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2014, the Board denied a compensable rating for the Veteran's service-connected left wrist fracture residuals.  The Veteran appealed the Board's decision and in April 2015, the United States Court of Appeals for Veterans Claims (CAVC) issued a Joint Motion for Partial Remand (JMPR).  In August 2015, the Board remanded these claims for further development.

In May 2016 the Board again denied entitlement to a compensable disability rating for left wrist fracture residuals.  The Veteran appealed the Board's decision to CAVC and in September 2016 CAVC granted a Joint Motion for Remand (JMR).  In December 2016 the Board remanded for further development.

Following the Board's December 2016 remand the RO issued a rating decision granting an increase to 10 percent disabling for the entire period on appeal.  Although the RO has granted a higher rating during the pendency of the appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the issues as noted above and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

At no point during the period on appeal did the Veteran's residuals of a left wrist fracture manifest symptoms of ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of the Veteran's left wrist injury have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5215 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected residuals of a left wrist fracture are currently evaluated as 10 percent disabling under DC 5215.  The assignment of DC 5215 shows that the Veteran's service-connected residuals of fracture of the left wrist are rated based on limitation of motion of the wrist.

A distinction is made between major (dominant) and minor musculoskeletal groups for rating upper extremities.  38 C.F.R. § 4.69.  The VA examinations of record reveal that the Veteran is right-hand dominant; his left (minor) wrist is affected.  As the Veteran is currently receiving the maximum rating available under Diagnostic Code 5215, the Board will consider whether an increased rating is available under other diagnostic codes used to rate a wrist disability. 

The only other diagnostic code that evaluates a wrist disability is DC 5214; which evaluates impairment from ankylosis of the wrist.  Under this DC, a 20 percent rating is warranted when there is favorable ankylosis of the minor wrist in 20 degrees to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, DC 5214.  

In September 2010 the Veteran underwent a VA examination for his service-connected left wrist disability.  The Veteran described the left wrist disability as causing persistent pain in the left wrist, although at the time of the examination pain was not present, caused particularly by overuse of the left wrist or hand.  Weakness and stiffness at the time of the examination was described.  Pain when conducting pushing motion was also described as well as complaints of decreased range of motion in the left wrist.  The Veteran further endorsed experiencing "rare" flare-ups of his left wrist symptoms which escalated the pain to a six or seven on a scale of ten and occurred approximately two times per year, lasting "seconds to minutes."  Objective physical examination results revealed left wrist range of motion limited to 45 degrees dorsiflexion and limited to 75 degrees palmar flexion.  Repetitive testing did not reveal any further limitation to range of motion.  Pain was noted when the Veteran attempted to push himself to stand out of his chair in the office, which the Veteran acknowledged was the type of movement that caused him difficulty.

VA medical treatment records from November 2016 reflect that the Veteran presented with complaints of pain in his left wrist described as a five on a scale of ten.

In December 2016 the Veteran underwent a VA examination for his service-connected left wrist disability.  The Veteran reported daily left wrist pain, which was described as "typically lasting for hours."  The Veteran did not report experiencing flare-ups of the wrist.  Functional loss was reported by the Veteran caused by pain, fatigue, and weakness of the wrist.  Objective physical examination revealed limited range of motion in the left wrist at 60 degrees on palmar flexion and 35 degrees in dorsiflexion.  The examiner identified that the Veteran's restricted range of motion contributed to functional loss in that the Veteran's performance was "diminished during most activities."  The examiner also identified that there was objective evidence of localized tenderness or pain on palpation at the "midline of the dorsal left wrist."  The Veteran was able to perform repetitive use testing with no further loss in range of motion.  Additional factors contributing to the Veteran's left wrist disability were described as pain with movement preventing the Veteran from "maintain[ing] ulnar deviation due to pain."  Concerning muscle strength in the Veteran's left wrist extension was slightly reduced, rated a four out of five which was described as active movement against some resistance.  No ankylosis of the left wrist was noted.  It was noted that the Veteran used a left wrist brace "at work several times per week."  Functional impact of the Veteran's left wrist disability was described by the VA examiner as limiting the Veteran's routine tasks such as steering a car, mowing the lawn, or general reaching upward.

In June 2017 the Veteran underwent a VA examination during which he described his left wrist pain as getting "progressively worse" over the "last few years."  Symptoms associated with the service-connected left wrist disability were described as pain at a level of seven out of ten, soreness, and stiffness that manifests as worse in the morning.  The Veteran described using a soft wrist splint to reduce pain to a five out of ten.  Flare-ups in the left wrist were endorsed by the Veteran and described as causing more intense pain, soreness, and stiffness.  Effective treatment for the Veteran's left wrist flare-ups was described as icing for 20 to 30 minutes.  The Veteran reported experiencing functional loss or functional impairment of his left wrist manifesting as pain during pushing, holding his steering wheel for more than 10 to 15 minutes, and lifting more than 10 pounds.  He denied missing any work over the past 12 months because of wrist pain. 

Objective physical examination revealed limited range of motion of the Veteran's left wrist with palmar flexion limited to 50 degrees by pain and dorsiflexion limited to 30 degrees by pain.  The examiner found evidence of pain with weight bearing, and objective evidence of localized pain on palpation of the left wrist joint describes as pain on movement.  Following repetitive testing there was additional loss of range of motion with palmar flexion limited to 40 degrees and dorsiflexion limited to 30 degrees.  Concerning flare-ups the examination was not being conducted during a flare-up and the examiner stated that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limits functional ability during flare-ups.  As explanation the examiner provided that there was "no conceptual or empirical basis for making such a determination without directly observing function under [those] circumstances."  Reduction of muscle strength in the left wrist was also noted and described as active movement against some resistance, equating to a four on a scale of five for muscle strength.  This reduction was attributed entirely to the Veteran's left wrist disability.  No ankylosis was noted.  Regarding the functional impact of the Veteran's left wrist the examiner stated that the condition prevented physical work that "cannot accommodate" limitations on lifting to 10 pounds, holding a steering wheel for no more than 10 to 15 seconds, and not "pushing grocery at work."  Sedentary work was not prevented.  Passive range of motion testing was not tested, explained by the examiner as being deemed "not to be medically appropriate to avoid potential injury."

The Board finds that a rating in excess of 10 percent disabling for service-connected left wrist disability is not warranted.  The Veteran's current 10 percent disability rating is based on pain with some limitation of motion and functional loss.  The Veteran is already in receipt of the highest schedular rating available for limitation of motion of the left wrist and, at no time during the period on appeal did the Veteran's left wrist manifest ankylosis.  As demonstrated in the examination findings, the Veteran has diminished range of motion, but there is no ankylosis. 

In reviewing the examinations of record, the Board has considered that VA examinations must consider the effect flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In this case, the examinations of record for the period on appeal do not appear to have included the efforts required under Sharp, however, the Board finds that this does not render them inadequate for rating purposes.  As mentioned previously the evidence of record does not include any demonstration or contentions of ankylosis, and thus there is no basis for an increase under the wrist rating criteria.

The Board had also considered whether an extraschedular rating is warranted for the service-connected left wrist disability for any part of the appeal period.  Under the three-step process for determining if a claimant is entitled to an extraschedular rating under § 3.321(b)(1), if (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Thun v. Peake, 22 Vet.App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1). 

Turning to the first step, the Board finds that the evidence demonstrates that the Veteran's service-connected left wrist disability is manifested by decreased range of motion, stiffness, weakness, and an inability to grip a steering wheel for more than 10 to 15 seconds all caused by pain.  Most of the impairment is contemplated in the schedular criteria for the wrist either limitation of motion, with consideration of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a.  However, the Board finds that the symptoms affecting the ability of the Veteran to maintain normal grip are not necessarily contemplated by the wrist rating criteria.  Therefore, further analysis under Thun is required.

The Board finds, however, that step 2 of the inquiry is not satisfied as the residuals of the wrist disability do not result in a disability picture that includes factors such as marked interference with employment or frequent periods of hospitalization.  At the most recent examination the Veteran denied having missed any time from work in the previous 12 months because of wrist pain and there is no evidence or argument prior to that time that showed marked interference with employment.  Furthermore, the evidence of record does not indicate frequent periods of hospitalization. Therefore, further inquiry as to extraschedular consideration is not warranted.

The Board has also considered the Veteran's lay statements that his wrist disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the his disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Thus, the preponderance of the evidence is against the claim for increased rating for the left wrist.  38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet App 49 (1990).  


ORDER

Entitlement to a disability rating in excess of 10 percent for left wrist fracture residuals is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


